Appeal by the plaintiff from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated May 22, 1989, which denied her application for reargument of a prior application, inter alia, for an increase in child support fixed by a separation agreement which was not merged into a judgment of divorce, dated December 21, 1982.
Ordered that the appeal is dismissed, with costs.
It is well settled that no appeal lies from an order denying reargument (see, City of White Plains v Deruvo, 159 AD2d 534; Huttner v McDaid, 151 AD2d 547). In any event, the record supports the Supreme Court’s exercise of discretion in denying the plaintiff’s application (see, Matter of Brescia v Fitts, 56 NY2d 132; see also, Matter of Boden v Boden, 42 NY2d 210; Matter of Ladner v Iarussi, 92 AD2d 895). Kooper, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.